7 N.Y.3d 778 (2006)
NYCTL 1997-1 TRUST, Respondent,
v.
GERARD T. GOONAN, Appellant, et al., Defendants.
Court of Appeals of New York.
Submitted June 12, 2006.
Decided July 6, 2006.
Motion, insofar as it seeks leave to appeal from the March 2006 Appellate Division order, dismissed as untimely (see CPLR *779 5513 [b]); motion, insofar as it seeks leave to appeal from the April 2006 Appellate Division order denying appellant's motion for reargument, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution.